FILED
                                FOR PUBLICATION                               AUG 05 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JESUS ALCAZAR,                                    No. 09-35003

               Plaintiff,                         D.C. No. 2:06-cv-00281-RSM

  and
                                                  ORDER
CESAR ROSAS,

               Plaintiff - Appellant,

  v.

THE CORPORATION OF THE
CATHOLIC ARCHBISHOP OF
SEATTLE; HORATIO YANEZ,

               Defendants - Appellees.




KOZINSKI, Chief Judge:

        Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.